Citation Nr: 0628332	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder.

6.  Entitlement to service connection for a left thumb 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

In April 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.

The issues of entitlement to service connection for a 
deviated septum, a left elbow disorder, and a 
temporomandibular joint (TMJ) disorder are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
a right elbow disorder that is in anyway related to service.

2.  The veteran has hypertension that began during his period 
of service.

3.  The veteran does not have any residuals from a left thumb 
injury attributable in any way to service.


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  Hypertension began during the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

3.  A left thumb disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2001, April 2003, and December 2005 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding by 
means of the June 2001, April 2003, and December 2005 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
of service connection for left thumb and right elbow 
disability, any potentially contested issue regarding a 
downstream element is rendered moot.  Similarly, as the Board 
is granting service connection for hypertension, the RO can 
remedy any problems with the downstream elements following 
the Board decision.  Again, the veteran is not prejudiced by 
the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that he received notice in June 2001 and April 2003 prior to 
the adjudication of the claims in January 2002 and September 
2003.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
December 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains the veteran's service medical 
records, VA outpatient reports, and VA examination reports 
dated in July 2001.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the December 2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

Where a veteran served 90 days or more, and arthritis or 
hypertension become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

Right Elbow 
The veteran is seeking entitlement to service connection for 
a right elbow disorder.  He alleges that he currently 
experiences pain in his right elbow that is attributable to 
his period of service.  A review of the medical evidence of 
record reveals that service connection for a right elbow 
disorder is not warranted because there is no evidence of a 
current diagnosis of such a disorder.

The veteran's claims folder contains copies of his service 
medical records that indicate two complaints of right elbow 
pain.  In October 1988, the veteran presented with complaints 
of bilateral elbow pain but denied any injury.  In April 
1993, the veteran again presented with complaints of right 
elbow pain that he attributed to gripping tightly to the 
rails of the stair stepper.  Examination demonstrated normal 
range of motion was normal; however, there was tenderness to 
palpation over the right lateral epicondyle.  
Notwithstanding, later that month, the veteran by his own 
admission, indicated that his right elbow pain had resolved.  
After April 1993, the veteran's service medical records are 
silent as to a diagnosis of or treatment for a right elbow 
disorder.  The Board also notes that September 1999 nerve 
conduction studies of the right upper extremity were within 
normal limits.  

Additionally, post-service treatment records and a July 2001 
VA examination report are silent as to a current diagnosis of 
a right elbow disorder, the first requirement for 
establishing service connection.  38 C.F.R. § 3.304(f).  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability).  
Indeed, a May 2006 report from Gregory W. Jones, M.D., 
indicates that there is no current right elbow diagnosis.  
Further, the July 2001 VA orthopedic examination demonstrated 
range of motion within normal limits and x-rays were normal.  
There was no evidence of pain, weakness, incoordination, 
fatigue or lack of endurance associated with the right elbow. 

The Board has considered the veteran's lay contentions that 
he currently has a right elbow disorder that is related to 
his period of service.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a right elbow 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a right elbow disorder.  38 U.S.C.A. 
§ 5107(b).

Hypertension
Hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  

The veteran seeks entitlement to service connection for 
hypertension.  He contends that his hypertension began 
manifesting itself during his period of active service, 
evidenced by elevated blood pressure readings.  Based on the 
evidence of record, the Board concludes that service 
connection for hypertension is warranted.  

Service medical records demonstrate routinely elevated blood 
pressure readings beginning in 1997.  Additionally, post-
service medical records document treatment for and a 
diagnosis of mild hypertension.  Moreover, fourteen months 
from his discharge from service, in July 2001, a VA examiner 
diagnosed the veteran as having mild hypertension, untreated.  
In May 2006, Dr. Jones indicated that the veteran's 
hypertension began in service.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's hypertension began during his period of active 
service.  Therefore, service connection for hypertension is 
granted.

Left Thumb
The veteran alleges entitlement to service connection for a 
left thumb disorder.  Upon review of the medical evidence of 
record, the Board finds that service connection is not 
warranted.

Service medical records indicate that the veteran's left 
thumb was splinted in November 1997.  At that time, he had 
left metacarpophalangeal joint arthrosis.  A December 1997 
bone scan indicated probable degenerative changes of the left 
first metacarpophalangeal/interphalangeal joint; however, 
there is no indication that the veteran received a confirmed 
diagnosis of arthritis or that he suffered from any chronic 
left thumb disorder attributable to service.  

The Board acknowledges that in January 2004, the veteran 
presented with complaints of left thumb pain after cold 
exposure; however, there was no indication that this 
symptomatology was attributable to an in-service injury.  
Moreover, upon VA orthopedic examination in July 2001, there 
was no indication of a left thumb disorder.  Physical 
examination revealed normal grip strength and range of 
motion.  There was no pain, weakness, incoordination, fatigue 
or lack of endurance associated with the left thumb.  
Additionally, x-rays were normal; there was no evidence of 
degenerative changes in the thumb, particularly at the 
carpometacarpal joint.  In May 2006, Dr. Jones indicated that 
there was no loss of motion or loss of function in the thumb.  
In light of this evidence, the Board finds that the veteran 
does not suffer from any residuals attributable his in-
service left thumb injury or to any other injury in service.  
The veteran has not presented any evidence to the contrary.

The Board has considered the veteran's lay contentions that 
any left thumb disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 







ORDER

Service connection for a right elbow disorder is denied.

Service connection for hypertension is granted.

Service connection for a left thumb disorder is denied.


REMAND

The veteran alleges entitlement to service connection for a 
deviated septum, a left elbow disorder, and a 
temporomandibular joint (TMJ) disorder.  The Board finds that 
additional evidentiary development is necessary before 
adjudicating the veteran's claims.

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran alleges that his 
deviated septum resulted from a polyp growth and subsequent 
surgery during service.  Service medical records demonstrate 
the presence of a-golf-ball sized polyp in the sinus, in 
February 1984.  At that time, an attempt was made to remove 
it, but the sac ruptured, and the lining was removed.  In 
September 1997, x-rays demonstrated a deviated septum.  The 
presence of a left axis nasal deviated septum was confirmed 
on VA examination, in July 2001.   Although the presence of a 
deviated septum has been confirmed it is unclear from the 
record whether it is attributable to service and if so 
whether it results in an additional disability that has not 
already been compensated.  The Board notes that service 
connection has been awarded for both sinusitis and rhinitis.  
As such, the Board finds that an additional VA examination 
would be helpful in the adjudication of the claim.

With respect to the veteran's claim for service connection 
for a left elbow disorder the Board notes that the veteran's 
service medical records document complaints of left elbow 
pain.  In January 1975, the veteran presented with complaints 
of pain, which resolved later that month.  In April 1988, he 
presented with complaints of pain and was issued a tennis 
elbow strap.  At that time, he was diagnosed as having 
lateral epicondylitis.  In October 1988, his left elbow pain 
was attributed to hyperuricemia primary.  Post-service July 
2001 VA examinations have diagnosed the veteran as having 
left elbow tendinitis, mild left elbow epicondylitis, and 
left olecranon bursitis.  In light of the aforementioned, the 
Board finds that a remand is necessary in order to ascertain 
whether there is a relationship between the any current left 
elbow disorder and his period of service.

The veteran also alleges that he is experiencing a TMJ 
disorder attributable to his period of service.  Service 
medical records indicate that the veteran was diagnosed as 
having TMJ syndrome in February 1999.  Upon VA examination in 
July 2001, the veteran was diagnosed as having a normal TMJ.  
The examiner remarked that the were no functional impairments 
affecting everyday activities and joint movements.  He did 
note a very slight popping noise in some directions; however, 
this was within normal limits.  In April 2006, the veteran 
testified that he had received post-service private dental 
treatment that confirmed the presence of a TMJ disorder.  The 
RO should make an attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to obtain private treatment records 
pertaining to the veteran's dental 
treatment.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder

2.  The RO schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's deviated septum.  
The claims folder should be made available 
to the examiner.  All indicated testing or 
laboratory work should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's deviated septum is 
either related to service or had its onset 
during his period of military service.  He 
should also proffer as to what 
symptomatology is associated with the 
veteran's deviated septum.

3.  The RO should schedule the veteran for 
an orthopedic examination to determine the 
nature and etiology of any left elbow 
disorder found to be present.  The claims 
folder should be made available to the 
examiner.  All indicated testing or 
laboratory work should be accomplished.  
The examiner should provide opinions as to 
whether the veteran is currently 
experiencing a left elbow disorder.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as not 
that any present left elbow disorder is 
either related to service or aggravated 
during is period of military service.  

4.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


